UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest event Reported): May 08, 2012 NEOLOGIC ANIMATION INC. (Exact name of registrant as specified in its charter) Nevada 000-52747 N/A (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation or organization) Jindi Garden, Boyage, Xihu District, Hangzhou, Zhejiang, P.R. China (Address of principal executive offices) (Registrant's telephone number, including area code) NARNIA CORP. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS This report contains forward-looking statements. The forward-looking statements are contained principally in the sections entitled “Description of Business,” “Risk Factors,” and “Management's Discussion and Analysis of Financial Condition and Results of Operations.” These statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performances or achievements expressed or implied by the forward-looking statements. These risks and uncertainties include, but are not limited to, the factors described in the section captioned “Risk Factors” below. In some cases, you can identify forward-looking statements by terms such as “anticipates,” “believes,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “projects,” “should,” “would” and similar expressions intended to identify forward-looking statements. Forward-looking statements reflect our current views with respect to future events and are based on assumptions and subject to risks and uncertainties. Given these uncertainties, you should not place undue reliance on these forward-looking statements. These forward-looking statements include, among other things, statements relating to: our anticipated growth strategies and our ability to manage the expansion of our business operations effectively; our ability to maintain or increase our market share in the competitive markets in which we do business; our ability to keep up with rapidly changing technologies and evolving industry standards, including our ability to achieve technological advances; our dependence on the growth in demand for our services; our ability to diversify our service offerings and capture new market opportunities; and the loss of key members of our senior management. Also, forward-looking statements represent our estimates and assumptions only as of the date of this report. You should read this report and the documents that we reference and filed as exhibits to this report completely and with the understanding that our actual future results may be materially different from what we expect. Except as required by law, we assume no obligation to update any forward-looking statements publicly, or to update the reasons actual results could differ materially from those anticipated in any forward-looking statements, even if new information becomes available in the future. Use of Certain Defined Terms Except where the context otherwise requires and for the purposes of this report only: the “Company,” “Neologic”, “we,” “us,” and “our” refer to the business of Neologic Animation Inc., a Nevada corporation (formerly, China Forest Energy Corp. ); “Exchange Act” refers the Securities Exchange Act of 1934, as amended; “SEC” refers to the Securities and Exchange Commission; “Securities Act” refers to the Securities Act of 1933, as amended; and “U.S. dollars,” “dollars” and “$” refer to the legal currency of the United States. 2 ITEM1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT ITEM2.01 COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS Effective May 14, 2012, we acquired Full East International Limited (“Full East”), a British Virgin Islands corporation. Through its subsidiaries Full East provides a range of goods and services in the areas of information technology and interactive education. The acquisition was carried out in accordance with a Share Exchange Agreement dated May 7, 2012 (the “Exchange Agreement”) among Neologic, Full East, and the selling shareholders (the “Selling Shareholders”) of Full East,who include among others, Hongxiao Zhang, our President, Chief Executive Officer, and Director, and Yongfu Zhu, our Director, Tao Yuedan, and Kotni Ramasankara Rao. Full East International Limited. (“Full East” or the “Company”) was incorporated in the British Virgin Islands on May 4, 2011. It has the expertise in the business of providing advisory and services in developing, marketing, and distributing educational cards used as a tool to educate children through the means of online games. Full East has one wholly owned subsidiary, Hangzhou Naniya Technology Co., Ltd. (“Naniya”), a wholly-owned foreign enterprise (“WOFE”) established on July 7, 2011, and organized under the laws of the People’s Republic of China (the “PRC”). Naniya's main business is information technology consulting, technology and project planning; as well as non-cultural education and training for children and adults; computer software, technology development, technical services and technical advice. Full East also holds a controlling contractual interest in Hangzhou Xuerun Education & Technology, Ltd. (“Xuerun”). Xuerun was incorporated in the City of Hangzhou, Province of Zhejiang, PRC on July 5, 2011. Xuerun'sof online educational games for students who are in primary school and middle school in China and is in the development and creation of a website to educate children how to develop and hone their creative skills through interactive educational games that incorporate Adobe Flash. The games incorporate a curriculum that has been developed by some of China’s top professors and child psychology experts. It sets itself apart from other after school programs in China because it deviates from the traditional methods of Chinese education, which rely heavily on repetition and memorization, causing children to act in a generally conformist manner and to have similar thought processes. By stimulating the child’s thought processes; the child’s attention is focused on the subject at hand. ITEM 3.02 UNREGISTERED SALES OF EQUITY SECURITIES ITEM 5.01 CHANGES IN CONTROL OF REGISTRANT The closing of the Exchange Agreement transaction (the "Closing") took place on May 14, 2012 (the “Closing Date”). On the Closing Date, pursuant to the terms of the Exchange Agreement, we acquired all of the outstanding capital stock and ownership interests of Full East from the Selling Shareholders. In exchange, we cancelled 77,729,000 shares of our common stock held by Yongfu Zhu, our Chief Financial Officer, Treasurer, Secretary and Director, and issued to the Selling Shareholders 100,000,000 of our common shares, constituting approximately 3 54.05% of our common stock outstanding after the Closing and 54.05% of our voting securities. The aforementioned shares were issued to 4 non-U.S persons in an offshore transactions relying on Regulation S of the Securities Act of 1933. Pursuant to the Share Exchange Agreement, the Company is also obligated to use its commercially reasonable efforts to change its name to Neologic Animation Inc. within 90 days after the Closing Date. On the Closing Date, Full East became our wholly owned subsidiary. The complete terms of the Exchange Agreement are set out in Exhibit 2.1 of this report. As of the Closing Date we had 185,000,000shares issued and outstanding. There are no outstanding options, warrants, subscriptions, phantom shares, conversion rights, or other rights, agreements, or commitments obligating us to issue any additional shares of our common stock. As a consequence of Full East becoming our wholly owned subsidiary, we have adopted the business of Full East as operated by its wholly owned subsidiary Naniya, and its contractually controlled subsidiary, Xuerun, both of which operate exclusively in the PRC. Because we have adopted the business of Full East and its subsidiaries, all references in this report to “Neologic”, the “Company”, “we”, “us”, “our” and similar terms refer collectively to Neologic Animation Inc. (formerly Narnia Corp.), Full East, Naniya and XuerunAdditionally, the consolidated financial statements in this report include the accounts of Full East, Naniya, and Xuerun, for which we are the primary beneficiary. All inter-company accounts and transactions have been eliminated in consolidation. ITEM 5.02 DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF PRINCIPAL OFFICERS; Concurrent with and as a condition to the Closing of the Exchange Agreement with Full East, Mr. Yongfu Zhu resigned as our treasurer, secretary, principal financial officer, principal accounting officer. Mr. Zhu will remain as a Director on our Board of Directors. Mr. Zhu’s resignation was not the result of any disagreements with our company regarding our operations, policies, practices or otherwise. Concurrently with aforementioned resignation and as a condition to the Closing of the Share Exchange Agreement with Full East,
